UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 44 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Stock Index Fund’s Initial shares produced a total return of 7.00%, and its Service shares produced a total return of 6.84%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 7.12% for the same period. Despite anemic growth in the midst of harsh weather over the opening months of 2014, sustained improvement in U.S. economic conditions generally helped support stock market gains for the reporting period overall.The difference in return between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones.The fund also may use stock index futures as a substitute for the sale or purchase of securities. Stocks Climbed Despite Economic Uncertainty The S&P 500 Index recovered over the first half of 2014 after a steep sell-off in January stemming from the tapering of the Federal Reserve Board’s quantitative easing program and concerns regarding economic and political instability in the emerging markets. In addition, the U.S. Department of Commerce reported that U.S. GDP contracted at a surprising annualized rate of 2.9% over the first quarter of 2014 due to the dampening effects of severe winter weather on corporate spending and housing market activity, as well as by reduced export activity and slowing inventory accumulation by businesses. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, U.S. stocks subsequently rebounded strongly, climbing to a series of new highs through the end of June as investors responded positively to expectations that the Fed would keep short-term interest rates low. Policymakers reiterated their intention to maintain an accommodative monetary policy even as labor markets, manufacturing activity, and other economic indicators improved in the spring. While the market’s 2014 gains can be seen as an extension of the 2013 rally, equity market sentiment shifted over the first half of the year when investors turned their attention away from smaller, more speculative companies and toward well-established, large-cap stocks.This change was motivated, in part, by rising demand for dividend-paying stocks after yields of longer term U.S.Treasury securities moderated during the economic soft patch. Energy and Technology Stocks Led Market’s Advance All 10 of the economic segments represented in the S&P 500 Index posted positive absolute returns over the first half of 2014. Results were especially robust in the health care sector, where large pharmaceutical developers experienced strong sales growth in the emerging markets, and research-and-development efforts led to a number of new products. Moreover, the health care sector benefited from elevated levels of mergers-and-acquisitions activity and investors’ preference for high-quality, dividend-paying stocks. In the energy sector, relative weakness among large, integrated oil-and-gas producers was more than offset by better results from companies offering equipment and services that make production more efficient. Indeed, new drilling technologies have fueled a new energy production boom in North America, enabling the United States to rank as the world’s largest oil producer. The information technology sector also delivered above-average results, in large part due to sharp gains by consumer electronics giant Apple. Other technology producers with new products also fared well, particularly those offering upgraded smartphones and tablet computers. Some technology companies have established or raised their dividends, attracting income-oriented investors who historically have found relatively few opportunities in the information technology sector. Finally, lower long-term interest rates and intensifying demand from income-oriented investors bolstered the stock prices of utilities and real estate investment trusts with high dividend yields. 4 The consumer discretionary sector generally lagged market averages over the reporting period when retailers struggled with weak store traffic during the winter. Sellers of housewares and electronics were especially hard hit. However, media companies fared considerably better, enabling the consumer discretionary sector to post positive absolute returns. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to be back on track.As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. July 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” “Standard & Poor’s 500™, ”and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold, or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ Expenses are equal to the fund’s annualized expense ratio of .28% for Initial Shares and .53% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.7% Shares Value ($) Automobiles & Components—1.2% BorgWarner 26,964 1,757,783 Delphi Automotive 33,311 2,289,798 Ford Motor 477,423 8,230,773 General Motors 158,037 5,736,743 Goodyear Tire & Rubber 33,266 924,129 Harley-Davidson 26,210 1,830,769 Johnson Controls 80,388 4,013,773 Banks—6.0% Bank of America 1,268,324 19,494,140 BB&T 85,112 3,355,966 Citigroup 366,791 17,275,856 Comerica 21,468 1,076,835 Fifth Third Bancorp 100,891 2,154,023 Hudson City Bancorp 55,868 549,182 Huntington Bancshares 101,038 963,903 JPMorgan Chase & Co. 456,991 26,331,821 KeyCorp 104,692 1,500,236 M&T Bank 15,605 1,935,800 People’s United Financial 37,482 568,602 PNC Financial Services Group 64,483 5,742,211 Regions Financial 171,031 1,816,349 SunTrust Banks 64,753 2,594,005 U.S. Bancorp 218,336 9,458,316 Wells Fargo & Co. 578,726 30,417,839 Zions Bancorporation 22,310 657,476 Capital Goods—7.8% 3M 75,463 10,809,320 Allegion 11,033 625,350 AMETEK 30,241 1,580,999 Boeing 81,084 10,316,317 Caterpillar 75,497 8,204,259 Cummins 20,793 3,208,152 Danaher 72,671 5,721,388 Deere & Co. 44,769 4,053,833 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Dover 20,864 1,897,581 Eaton 56,760 4,380,737 Emerson Electric 84,903 5,634,163 Fastenal 33,080 1,637,129 Flowserve 16,704 1,241,942 Fluor 18,875 1,451,488 General Dynamics 39,383 4,590,089 General Electric 1,210,825 31,820,481 Honeywell International 93,933 8,731,072 Illinois Tool Works 45,947 4,023,119 Ingersoll-Rand 30,415 1,901,242 Jacobs Engineering Group 15,586 a 830,422 Joy Global 11,523 709,586 L-3 Communications Holdings 10,057 1,214,383 Lockheed Martin 32,600 5,239,798 Masco 43,787 972,071 Northrop Grumman 25,803 3,086,813 PACCAR 42,858 2,692,768 Pall 13,234 1,130,051 Parker Hannifin 17,949 2,256,728 Pentair 24,339 1,755,329 Precision Castparts 17,380 4,386,712 Quanta Services 25,620 a 885,940 Raytheon 37,497 3,459,098 Rockwell Automation 16,474 2,061,886 Rockwell Collins 15,980 1,248,677 Roper Industries 12,120 1,769,641 Snap-on 7,385 875,270 Stanley Black & Decker 19,156 1,682,280 Textron 33,304 1,275,210 United Technologies 101,373 11,703,513 W.W. Grainger 7,413 1,884,904 Xylem 22,600 883,208 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services—.7% ADT 21,233 b 741,881 Cintas 12,433 789,993 Dun & Bradstreet 4,906 540,641 Equifax 14,390 1,043,851 Iron Mountain 20,420 723,889 Nielsen Holdings 36,556 1,769,676 Pitney Bowes 23,747 655,892 Republic Services 31,735 1,204,978 Robert Half International 16,902 806,901 Stericycle 10,429 a 1,235,002 Tyco International 56,000 2,553,600 Waste Management 52,782 2,360,939 Consumer Durables & Apparel—1.3% Coach 33,615 1,149,297 D.R. Horton 35,504 872,688 Fossil Group 5,696 a 595,346 Garmin 14,662 b 892,916 Harman International Industries 8,150 875,555 Hasbro 14,686 779,092 Leggett & Platt 16,779 575,184 Lennar, Cl. A 20,220 848,836 Mattel 41,761 1,627,426 Michael Kors Holdings 21,326 a 1,890,550 Mohawk Industries 7,451 a 1,030,771 Newell Rubbermaid 34,851 1,080,032 NIKE, Cl. B 89,594 6,948,015 PulteGroup 40,213 810,694 PVH 9,607 1,120,176 Ralph Lauren 7,369 1,184,125 Under Armour, Cl. A 19,436 a 1,156,248 VF 42,664 2,687,832 Whirlpool 9,263 1,289,595 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—1.7% Carnival 53,508 2,014,576 Chipotle Mexican Grill 3,776 a 2,237,318 Darden Restaurants 15,205 703,535 Graham Holdings, Cl. B 514 369,109 H&R Block 32,266 1,081,556 Marriott International, Cl. A 26,920 1,725,572 McDonald’s 119,347 12,023,017 Starbucks 91,276 7,062,937 Starwood Hotels & Resorts Worldwide 22,823 c 1,844,555 Wyndham Worldwide 16,099 1,219,016 Wynn Resorts 9,611 1,994,859 Yum! Brands 53,848 4,372,458 Diversified Financials—5.0% Affiliated Managers Group 6,669 a 1,369,813 American Express 109,503 10,388,550 Ameriprise Financial 22,673 2,720,760 Bank of New York Mellon 137,408 5,150,052 Berkshire Hathaway, Cl. B 217,402 a 27,514,397 BlackRock 15,205 4,859,518 Capital One Financial 69,482 5,739,213 Charles Schwab 140,934 3,795,353 CME Group 38,335 2,719,868 Discover Financial Services 56,072 3,475,343 E*TRADE Financial 34,616 a 735,936 Franklin Resources 48,674 2,815,304 Goldman Sachs Group 50,271 8,417,376 IntercontinentalExchange Group 13,978 2,640,444 Invesco 52,583 1,985,008 Legg Mason 12,995 666,773 Leucadia National 39,171 1,027,064 McGraw-Hill Financial 32,605 2,707,193 Moody’s 22,451 1,968,055 Morgan Stanley 169,276 5,472,693 NASDAQ OMX Group 14,054 542,765 Navient 51,777 916,971 10 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Northern Trust 26,878 1,725,836 State Street 51,416 3,458,240 T. Rowe Price Group 31,430 2,653,006 Energy—10.8% Anadarko Petroleum 60,950 6,672,197 Apache 47,105 4,739,705 Baker Hughes 52,129 3,881,004 Cabot Oil & Gas 51,819 1,769,101 Cameron International 24,775 a 1,677,515 Chesapeake Energy 60,844 1,891,032 Chevron 229,870 30,009,529 Cimarex Energy 10,300 1,477,638 ConocoPhillips 148,232 12,707,929 CONSOL Energy 27,986 1,289,315 Denbury Resources 43,163 796,789 Devon Energy 45,759 3,633,265 Diamond Offshore Drilling 8,837 b 438,580 Ensco, Cl. A 27,626 1,535,177 EOG Resources 65,984 7,710,890 EQT 17,884 1,911,800 Exxon Mobil 519,151 52,268,123 FMC Technologies 28,060 a 1,713,624 Halliburton 102,754 7,296,562 Helmerich & Payne 12,634 1,466,934 Hess 31,958 3,160,327 Kinder Morgan 81,622 2,959,614 Marathon Oil 83,074 3,316,314 Marathon Petroleum 34,931 2,727,063 Murphy Oil 20,936 1,391,825 Nabors Industries 30,637 899,809 National Oilwell Varco 52,044 4,285,823 Newfield Exploration 15,358 a 678,824 Noble 30,749 1,031,936 Noble Energy 43,567 3,374,700 Occidental Petroleum 95,220 9,772,429 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) ONEOK 25,144 1,711,804 Peabody Energy 32,748 535,430 Phillips 66 68,524 5,511,385 Pioneer Natural Resources 17,118 3,933,888 QEP Resources 21,261 733,505 Range Resources 20,347 1,769,172 Rowan, Cl. A 14,228 454,300 Schlumberger 156,854 18,500,929 Southwestern Energy 41,783 a 1,900,709 Spectra Energy 81,199 3,449,334 Tesoro 15,481 908,270 Transocean 40,186 b 1,809,576 Valero Energy 63,488 3,180,749 Williams 89,151 5,189,480 Food & Staples Retailing—2.3% Costco Wholesale 53,085 6,113,269 CVS Caremark 141,738 10,682,793 Kroger 62,641 3,096,345 Safeway 26,803 920,415 Sysco 70,040 2,622,998 Wal-Mart Stores 194,094 14,570,637 Walgreen 105,553 7,824,644 Whole Foods Market 45,081 1,741,479 Food, Beverage & Tobacco—5.2% Altria Group 238,801 10,015,314 Archer-Daniels-Midland 79,894 3,524,124 Brown-Forman, Cl. B 19,359 1,823,037 Campbell Soup 21,164 969,523 Coca-Cola 456,353 19,331,113 Coca-Cola Enterprises 28,512 1,362,303 ConAgra Foods 51,603 1,531,577 Constellation Brands, Cl. A 19,733 a 1,739,069 Dr. Pepper Snapple Group 23,698 1,388,229 General Mills 74,509 3,914,703 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Hershey 17,946 1,747,402 Hormel Foods 16,575 817,976 J.M. Smucker 12,391 1,320,509 Kellogg 30,669 2,014,953 Keurig Green Mountain 15,315 1,908,402 Kraft Foods Group 72,420 4,341,579 Lorillard 44,271 2,699,203 McCormick & Co. 15,346 1,098,620 Mead Johnson Nutrition 24,249 2,259,279 Molson Coors Brewing, Cl. B 19,076 1,414,676 Mondelez International, Cl. A 203,676 7,660,254 Monster Beverage 15,998 a 1,136,338 PepsiCo 182,663 16,319,112 Philip Morris International 190,200 16,035,762 Reynolds American 37,196 2,244,779 Tyson Foods, Cl. A 32,227 1,209,802 Health Care Equipment & Services—4.2% Abbott Laboratories 181,656 7,429,730 Aetna 43,191 3,501,926 AmerisourceBergen 27,601 2,005,489 Baxter International 64,939 4,695,090 Becton Dickinson & Co. 23,502 2,780,287 Boston Scientific 161,081 a 2,057,004 C.R. Bard 9,324 1,333,425 Cardinal Health 41,379 2,836,944 CareFusion 25,911 a 1,149,153 Cerner 35,112 a 1,811,077 Cigna 33,160 3,049,725 Covidien 53,760 4,848,077 DaVita HealthCare Partners 21,732 a 1,571,658 DENTSPLY International 17,849 845,150 Edwards Lifesciences 12,530 a 1,075,575 Express Scripts Holding 94,016 a 6,518,129 Humana 18,262 2,332,423 Intuitive Surgical 4,659 a 1,918,576 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Laboratory Corporation of America Holdings 10,389 a 1,063,834 McKesson 27,680 5,154,293 Medtronic 120,855 7,705,715 Patterson 9,719 383,998 Quest Diagnostics 17,021 998,962 St. Jude Medical 33,642 2,329,709 Stryker 35,210 2,968,907 Tenet Healthcare 11,442 a 537,087 UnitedHealth Group 118,520 9,689,010 Varian Medical Systems 13,048 a 1,084,811 WellPoint 34,250 3,685,643 Zimmer Holdings 20,306 2,108,981 Household & Personal Products—2.0% Avon Products 51,516 752,649 Clorox 15,496 1,416,334 Colgate-Palmolive 105,362 7,183,581 Estee Lauder, Cl. A 30,966 2,299,535 Kimberly-Clark 45,335 5,042,159 Procter & Gamble 326,746 25,678,968 Insurance—2.9% ACE 40,200 4,168,740 Aflac 54,309 3,380,735 Allstate 52,538 3,085,031 American International Group 175,406 9,573,659 Aon 36,121 3,254,141 Assurant 8,347 547,146 Chubb 29,200 2,691,364 Cincinnati Financial 17,995 864,480 Genworth Financial, Cl. A 59,781 a 1,040,189 Hartford Financial Services Group 53,057 1,899,971 Lincoln National 32,256 1,659,249 Loews 36,853 1,621,901 Marsh & McLennan 66,592 3,450,797 MetLife 135,677 7,538,214 14 Common Stocks (continued) Shares Value ($) Insurance (continued) Principal Financial Group 33,718 1,702,085 Progressive 66,527 1,687,125 Prudential Financial 55,416 4,919,278 Torchmark 10,710 877,363 Travelers 42,020 3,952,821 Unum Group 32,321 1,123,478 XL Group 32,239 1,055,182 Materials—3.5% Air Products & Chemicals 25,208 3,242,253 Airgas 8,359 910,379 Alcoa 141,326 2,104,344 Allegheny Technologies 13,887 626,304 Avery Dennison 11,844 607,005 Ball 17,464 1,094,644 Bemis 12,383 503,493 CF Industries Holdings 6,544 1,574,028 Dow Chemical 146,820 7,555,357 E.I. du Pont de Nemours & Co. 111,054 7,267,374 Eastman Chemical 18,216 1,591,168 Ecolab 32,381 3,605,301 FMC 15,840 1,127,650 Freeport-McMoRan Copper & Gold 125,668 4,586,882 International Flavors & Fragrances 9,527 993,476 International Paper 53,435 2,696,864 LyondellBasell Industries, Cl. A 50,442 4,925,661 MeadWestvaco 20,867 923,573 Monsanto 63,482 7,918,745 Mosaic 39,193 1,938,094 Newmont Mining 58,824 1,496,483 Nucor 38,186 1,880,661 Owens-Illinois 19,489 a 675,099 PPG Industries 16,498 3,467,055 Praxair 35,639 4,734,285 Sealed Air 23,167 791,616 Sherwin-Williams 10,283 2,127,656 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Sigma-Aldrich 14,655 1,487,189 United States Steel 16,995 b 442,550 Vulcan Materials 15,901 1,013,689 Media—3.6% Cablevision Systems (NY Group), Cl. A 26,917 b 475,085 CBS, Cl. B 64,029 3,978,762 Comcast, Cl. A 312,742 16,787,991 DIRECTV 57,336 a 4,874,133 Discovery Communications, Cl. A 26,845 a 1,994,047 Gannett 26,519 830,310 Interpublic Group of Cos. 49,303 961,902 News Corp., Cl. A 58,467 a 1,048,898 Omnicom Group 31,493 2,242,931 Scripps Networks Interactive, Cl. A 13,652 1,107,723 Time Warner 106,622 7,490,196 Time Warner Cable 33,635 4,954,436 Twenty-First Century Fox, Cl. A 232,358 8,167,384 Viacom, Cl. B 47,539 4,123,057 Walt Disney 194,627 16,687,319 Pharmaceuticals, Biotech & Life Sciences—9.0% AbbVie 191,982 10,835,464 Actavis 21,132 a 4,713,493 Agilent Technologies 40,001 2,297,657 Alexion Pharmaceuticals 23,787 a 3,716,719 Allergan 35,765 6,052,153 Amgen 91,187 10,793,805 Biogen Idec 28,544 a 9,000,209 Bristol-Myers Squibb 200,070 9,705,396 Celgene 96,814 a 8,314,386 Eli Lilly & Co. 118,873 7,390,334 Forest Laboratories 28,268 a 2,798,532 Gilead Sciences 185,430 a 15,374,001 Hospira 19,501 a 1,001,766 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Johnson & Johnson 341,602 35,738,401 Merck & Co. 352,943 20,417,753 Mylan 45,060 a 2,323,294 PerkinElmer 13,073 612,339 Perrigo Company 15,851 2,310,442 Pfizer 770,208 22,859,773 Regeneron Pharmaceuticals 9,543 a 2,695,611 Thermo Fisher Scientific 48,162 5,683,116 Vertex Pharmaceuticals 27,824 a 2,634,376 Waters 10,309 a 1,076,672 Zoetis 60,341 1,947,204 Real Estate—2.2% American Tower 47,473 c 4,271,621 Apartment Investment & Management, Cl. A 16,786 c 541,684 AvalonBay Communities 14,656 c 2,083,937 Boston Properties 18,165 c 2,146,740 CBRE Group, Cl. A 33,194 a 1,063,536 Crown Castle International 40,076 2,976,044 Equity Residential 40,278 c 2,537,514 Essex Property Trust 7,439 c 1,375,545 General Growth Properties 64,439 c 1,518,183 HCP 54,540 c 2,256,865 Health Care 36,851 c 2,309,452 Host Hotels & Resorts 89,696 c 1,974,209 Kimco Realty 50,677 c 1,164,557 Macerich 16,615 c 1,109,051 Plum Creek Timber 20,903 c 942,725 Prologis 60,289 c 2,477,275 Public Storage 17,508 c 2,999,996 Simon Property Group 37,925 c 6,306,169 Ventas 35,162 c 2,253,884 Vornado Realty Trust 21,120 c 2,254,138 Weyerhaeuser 70,443 b,c 2,330,959 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing—4.0% Amazon.com 45,003 a 14,616,074 AutoNation 8,010 a 478,037 AutoZone 4,048 a 2,170,700 Bed Bath & Beyond 25,717 a 1,475,641 Best Buy 32,803 1,017,221 CarMax 26,759 a 1,391,736 Dollar General 36,595 a 2,099,089 Dollar Tree 25,468 a 1,386,987 Expedia 12,194 960,399 Family Dollar Stores 11,720 775,161 GameStop, Cl. A 14,004 b 566,742 Gap 32,695 1,359,131 Genuine Parts 18,346 1,610,779 Home Depot 165,467 13,396,208 Kohl’s 24,841 1,308,624 L Brands 29,794 1,747,716 Lowe’s 120,777 5,796,088 Macy’s 44,570 2,585,951 Netflix 7,129 a 3,141,037 Nordstrom 16,778 1,139,730 O’Reilly Automotive 12,748 a 1,919,849 PetSmart 12,078 722,264 Priceline Group 6,295 a 7,572,885 Ross Stores 25,388 1,678,908 Staples 79,077 857,195 Target 76,525 4,434,624 The TJX Companies 85,162 4,526,360 Tiffany & Co. 12,967 1,299,942 Tractor Supply 16,997 1,026,619 TripAdvisor 13,071 a 1,420,295 Urban Outfitters 13,780 a 466,591 Semiconductors & Semiconductor Equipment—2.3% Altera 37,238 1,294,393 Analog Devices 37,516 2,028,490 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Applied Materials 145,039 3,270,629 Avago Technologies 30,156 2,173,343 Broadcom, Cl. A 66,537 2,469,853 First Solar 8,565 a 608,629 Intel 601,047 18,572,352 KLA-Tencor 20,165 1,464,786 Lam Research 19,918 1,346,058 Linear Technology 28,337 1,333,823 Microchip Technology 23,926 b 1,167,828 Micron Technology 129,216 a 4,257,667 NVIDIA 68,614 1,272,104 Texas Instruments 129,667 6,196,786 Xilinx 32,510 1,538,048 Software & Services—10.0% Accenture, Cl. A 76,714 6,201,560 Adobe Systems 56,155 a 4,063,376 Akamai Technologies 21,323 a 1,301,982 Alliance Data Systems 6,396 a 1,798,875 Autodesk 27,611 a 1,556,708 Automatic Data Processing 58,282 4,620,597 CA 38,926 1,118,733 Citrix Systems 19,943 a 1,247,435 Cognizant Technology Solutions, Cl. A 73,486 a 3,594,200 Computer Sciences 18,152 1,147,206 eBay 137,881 a 6,902,323 Electronic Arts 36,670 a 1,315,353 Facebook, Cl. A 207,605 a 13,969,740 Fidelity National Information Services 35,107 1,921,757 Fiserv 30,101 a 1,815,692 Google, Cl. A 34,203 a 19,997,468 Google, Cl. C 34,203 a 19,676,302 International Business Machines 115,080 20,860,552 Intuit 33,946 2,733,671 MasterCard, Cl. A 122,253 8,981,928 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Microsoft 907,237 37,831,783 Oracle 415,542 16,841,917 Paychex 38,492 1,599,728 Red Hat 22,580 a 1,247,997 salesforce.com 67,393 a 3,914,185 Symantec 82,522 1,889,754 Teradata 19,863 a 798,493 Total System Services 20,172 633,603 VeriSign 15,902 a 776,177 Visa, Cl. A 60,739 12,798,315 Western Union 65,960 1,143,746 Xerox 131,338 1,633,845 Yahoo! 112,848 a 3,964,350 Technology Hardware & Equipment—6.5% Amphenol, Cl. A 19,057 1,835,951 Apple 729,269 67,770,968 Cisco Systems 617,900 15,354,815 Corning 157,315 3,453,064 EMC 247,131 6,509,431 F5 Networks 9,118 a 1,016,110 FLIR Systems 16,352 567,905 Harris 12,868 974,751 Hewlett-Packard 226,872 7,641,049 Jabil Circuit 24,327 508,434 Juniper Networks 55,674 a 1,366,240 Motorola Solutions 27,312 1,818,160 NetApp 38,924 1,421,504 QUALCOMM 203,807 16,141,514 SanDisk 27,670 2,889,578 Seagate Technology 39,790 2,260,868 TE Connectivity 49,500 3,061,080 Western Digital 25,042 2,311,377 20 Common Stocks (continued) Shares Value ($) Telecommunication Services—2.4% AT&T 625,056 22,101,980 CenturyLink 68,602 2,483,392 Frontier Communications 117,263 b 684,816 Verizon Communications 500,024 24,466,174 Windstream Holdings 71,566 b 712,797 Transportation—2.0% C.H. Robinson Worldwide 17,326 1,105,226 CSX 122,477 3,773,516 Delta Air Lines 103,284 3,999,156 Expeditors International of Washington 25,090 1,107,974 FedEx 33,586 5,084,249 Kansas City Southern 13,175 1,416,444 Norfolk Southern 37,507 3,864,346 Ryder System 6,897 607,557 Southwest Airlines 83,804 2,250,975 Union Pacific 109,082 10,880,930 United Parcel Service, Cl. B 85,118 8,738,214 Utilities—3.1% AES 76,718 1,192,965 AGL Resources 14,294 786,599 Ameren 29,373 1,200,768 American Electric Power 59,049 3,293,163 CenterPoint Energy 53,164 1,357,809 CMS Energy 32,486 1,011,939 Consolidated Edison 35,126 2,028,175 Dominion Resources 69,491 4,969,996 DTE Energy 21,484 1,672,959 Duke Energy 85,571 6,348,512 Edison International 39,047 2,269,021 Entergy 21,056 1,728,487 Exelon 103,865 3,788,995 FirstEnergy 49,703 1,725,688 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Integrys Energy Group 9,923 705,823 NextEra Energy 52,128 5,342,077 NiSource 38,636 1,519,940 Northeast Utilities 37,338 1,764,967 NRG Energy 40,112 1,492,166 Pepco Holdings 31,659 869,989 PG&E 54,802 2,631,592 Pinnacle West Capital 13,412 775,750 PPL 76,206 2,707,599 Public Service Enterprise Group 60,679 2,475,096 SCANA 16,390 b 881,946 Sempra Energy 27,366 2,865,494 Southern 106,699 4,842,001 TECO Energy 27,160 b 501,917 Wisconsin Energy 27,057 1,269,514 Xcel Energy 59,925 1,931,383 Total Common Stocks (cost $953,011,477) Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.01%, 9/11/14 (cost $744,979) 745,000 d Other Investment—.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,835,514) 10,835,514 e 22 Investment of Cash Collateral for Securities Loaned—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,198,483) 8,198,483 e Total Investments (cost $972,790,453) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2014, the value of the fund’s securities on loan was $9,041,183 and the value of the collateral held by the fund was $9,263,716, consisting of cash collateral of $8,198,483 and U.S. Government & Agency securities valued at $1,065,233. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 10.8 Insurance 2.9 Software & Services 10.0 Telecommunication Services 2.4 Pharmaceuticals, Food & Staples Retailing 2.3 Biotech & Life Sciences 9.0 Semiconductors & Capital Goods 7.8 Semiconductor Equipment 2.3 Technology Hardware & Equipment 6.5 Real Estate 2.2 Banks 6.0 Household & Personal Products 2.0 Food, Beverage & Tobacco 5.2 Transportation 2.0 Diversified Financials 5.0 Consumer Services 1.7 Health Care Equipment & Services 4.2 Consumer Durables & Apparel 1.3 Retailing 4.0 Automobiles & Components 1.2 Media 3.6 Short-Term/Money Market Investments .9 Materials 3.5 Commercial & Professional Services .7 Utilities 3.1 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES June 30, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2014 ($) Financial Futures Long Standard & Poor’s 500 E-mini 130 12,690,600 September 2014 See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,041,183)—Note 1(b): Unaffiliated issuers 953,756,456 2,103,416,230 Affiliated issuers 19,033,997 19,033,997 Cash 128,438 Dividends, interest and securities lending income receivable 2,228,165 Receivable for futures variation margin—Note 4 3,976 Prepaid expenses 10,378 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 478,168 Liability for securities on loan—Note 1(b) 8,198,483 Payable for shares of Common Stock redeemed 4,221,897 Payable for investment securities purchased 1,735,588 Accrued expenses 161,190 Net Assets ($) Composition of Net Assets ($): Paid-in capital 974,473,459 Accumulated undistributed investment income—net 95,541 Accumulated net realized gain (loss) on investments (14,280,313 ) Accumulated net unrealized appreciation (depreciation) on investments (including $77,397 net unrealized appreciation on financial futures) 1,149,737,171 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,869,804,637 240,221,221 Shares Outstanding 43,666,838 5,604,248 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $2,215 foreign taxes withheld at source): Unaffiliated issuers 20,402,998 Affiliated issuers 4,932 Income from securities lending—Note 1(b) 27,458 Interest 314 Total Income Expenses: Management fee—Note 3(a) 2,467,718 Distribution fees—Note 3(b) 290,147 Prospectus and shareholders’ reports 113,472 Directors’ fees and expenses—Note 3(d) 73,834 Professional fees 56,816 Loan commitment fees—Note 2 11,154 Shareholder servicing costs—Note 3(c) 1,206 Miscellaneous 53,595 Net Expenses Less—reduction in expenses due to earnings credits—Note 3(c) (4 ) Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 26,487,359 Net realized gain (loss) on financial futures 1,331,612 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 93,369,787 Net unrealized appreciation (depreciation) on financial futures (191,138 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 17,367,764 33,748,993 Net realized gain (loss) on investments 27,818,971 39,130,528 Net unrealized appreciation (depreciation) on investments 93,178,649 452,015,601 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (15,562,850 ) (30,524,057 ) Service Shares (1,718,110 ) (3,471,345 ) Net realized gain on investments: Initial Shares (21,174,073 ) (18,648,547 ) Service Shares (2,747,658 ) (2,287,662 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 67,171,593 158,642,208 Service Shares 5,992,311 28,775,193 Dividends reinvested: Initial Shares 36,736,923 49,172,604 Service Shares 4,465,768 5,759,007 Cost of shares redeemed: Initial Shares (118,767,304 ) (367,864,031 ) Service Shares (21,015,786 ) (32,872,847 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,038,279,660 1,726,704,015 End of Period Undistributed investment income—net 95,541 8,737 The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 1,639,940 4,363,041 Shares issued for dividends reinvested 889,281 1,363,714 Shares redeemed (2,897,104 ) (10,077,013 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 145,515 803,289 Shares issued for dividends reinvested 108,096 159,629 Shares redeemed (513,020 ) (903,281 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 40.84 31.86 29.48 29.67 26.31 22.98 Investment Operations: Investment income—net a .36 .66 .63 .54 .48 .48 Net realized and unrealized gain (loss) on investments 2.47 9.39 3.95 .02 3.37 4.85 Total from Investment Operations 2.83 10.05 4.58 .56 3.85 5.33 Distributions: Dividends from investment income—net (.36 ) (.68 ) (.64 ) (.55 ) (.49 ) (.48 ) Dividends from net realized gain on investments (.49 ) (.39 ) (1.56 ) (.20 ) — (1.52 ) Total Distributions (.85 ) (1.07 ) (2.20 ) (.75 ) (.49 ) (2.00 ) Net asset value, end of period 42.82 40.84 31.86 29.48 29.67 26.31 Total Return (%) 7.00 b 32.02 15.74 1.88 14.84 26.33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .28 c .29 .28 .27 .27 .29 Ratio of net expenses to average net assets .28 c .29 .28 .27 .27 .29 Ratio of net investment income to average net assets 1.75 c 1.82 2.02 1.81 1.78 2.12 Portfolio Turnover Rate 1.39 b 3.76 3.13 3.27 4.46 5.42 Net Assets, end of period ($ x 1,000) 1,869,805 1,798,538 1,541,577 1,487,417 1,635,095 1,593,165 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 40.89 31.90 29.51 29.70 26.34 23.00 Investment Operations: Investment income—net a .31 .57 .56 .47 .41 .43 Net realized and unrealized gain (loss) on investments 2.46 9.40 3.96 .02 3.38 4.85 Total from Investment Operations 2.77 9.97 4.52 .49 3.79 5.28 Distributions: Dividends from investment income—net (.31 ) (.59 ) (.57 ) (.48 ) (.43 ) (.42 ) Dividends from net realized gain on investments (.49 ) (.39 ) (1.56 ) (.20 ) — (1.52 ) Total Distributions (.80 ) (.98 ) (2.13 ) (.68 ) (.43 ) (1.94 ) Net asset value, end of period 42.86 40.89 31.90 29.51 29.70 26.34 Total Return (%) 6.84 b 31.71 15.47 1.62 14.54 26.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .53 c .54 .53 .52 .52 .54 Ratio of net expenses to average net assets .53 c .54 .53 .52 .52 .54 Ratio of net investment income to average net assets 1.50 c 1.57 1.78 1.56 1.53 1.86 Portfolio Turnover Rate 1.39 b 3.76 3.13 3.27 4.46 5.42 Net Assets, end of period ($ x 1,000) 240,221 239,742 185,127 168,177 168,782 150,369 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies.The fund’s investment objective is to match the total return of the Standard & Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a Shareholder Services Plan fee and Service shares are subject to a Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 32 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,097,072,182 — — Equity Securities— Foreign Common Stocks † — — 34 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Mutual Funds 19,033,997 — — U.S. Treasury — 744,978 — Other Financial Instruments: Financial Futures †† 77,397 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of New York Mellon earned $8,137 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 16,746,890 65,384,857 71,296,233 10,835,514 .5 Dreyfus Institutional Cash Advantage Fund 6,133,305 43,006,873 40,941,695 8,198,483 .4 Total 112,237,928 .9 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 36 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $37,754,271 and long-term capital gains $17,177,340.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Index-Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to an index management agreement (the “Index Agreement”), Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .095% of the value of the fund’s average daily net assets. Pursuant to the Index Agreement, the fund’s custody fee is included in the index-management fee. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $290,147 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of its average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended June 30, 2014, Initial shares were charged $442 pursuant to the Shareholders Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund 38 subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $692 for transfer agency services and $50 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $4. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $423,542, Distribution Plan fees $49,110, Shareholder Services Plan fees $3,000, Chief Compliance Officer fees $2,209 and transfer agency fees $307. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2014, amounted to $28,134,801 and $64,133,886, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2014 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2014: Average Market Value ($) Equity financial futures 18,583,368 At June 30, 2014, accumulated net unrealized appreciation on investments was $1,149,659,774, consisting of $1,183,604,456 gross unrealized appreciation and $33,944,682 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”).The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share.The LBO was closed in a two-step transaction with shares being repurchased byTribune in a tender offer in June 2007 (“Step One”) and in a go-private merger in December 2007 (“Step Two”). In 2008, approximately one year after the LBO was concluded,Tribune filed for bankruptcy protection under Chapter 11. Thereafter, in approximately 40 June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims.These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del.Adv. Pro. No. 10-54010 (KJC)) (“ FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange.There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case.The case is now proceeding as: Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust v. FitzSimons, et al. , S.D.N.Y. No. 12-cv-2652 (RJS). On The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court. The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013 Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL, including all cases with Deutsche Bank Trust Company Americas or William A. Niese as the lead plaintiff.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal was completed in April 2014. Oral argument before the Second Circuit is scheduled for November 5, 2014. On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in the Tribune MDL, including the FitzSimons case. Pursuant to Master Case Order No. 4, the parties – through their executive committees and liaison counsel – attempted to negotiate a protocol for motions to dismiss and other procedural issues, and submitted rival proposals to the Court. On April 24, 2014 the Court entered an order setting a schedule 42 for the first motions to dismiss in the FitzSimons case. Pursuant to that schedule, a “global” motion to dismiss the fraudulent transfer claim asserted against the Shareholder Defendants, which applies equally to all Shareholder Defendants including the fund, was filed on May 23, 2014. Plaintiff’s reponse brief was filed on June 23, 2014, and the reply brief was filed on July 3, 2014. No date for oral argument has been scheduled. The Court also preserved Shareholder Defendants’ rights to file nineteen motions to dismiss enumerated in their proposal and motions pursuant to Rules 12(b)(2)-(5) of the Federal Rules of Civil Procedure. If these various motions are necessary after the Court decides the global motion to dismiss, the Court will set further guidelines and briefing schedules. As of July 31, 2014, no answers to the Fifth Amended Complaint in the FitzSimons case may be filed. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Index Management Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Index Manager”), provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Index Manager. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 44 legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Index Manager. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians and ranked in the first quartile of the Performance Universe for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group medians and below the Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Index Manager or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Index Manager in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Index Manager and Dreyfus.The Board also noted the Index Manager’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 46 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Index Manager, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Index Manager pursuant to the Index Management Agreement the Board did not consider the Index Manager’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Index Manager from acting as investment adviser and index manager, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Index Manager are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Index Manager were reasonable in light of the considerations described above. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Index Manager, of the fund and the services provided to the fund by Dreyfus and the Index Manager. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. 48 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2014 By: /s/James Windels James Windels, Treasurer Date: August 13, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
